t c memo united_states tax_court edward m reisner and manda k weintraub petitioners v commissioner of internal revenue respondent docket no filed date in ps granted to a qualified_organization a facade easement on a townhouse they owned with respect to that donation they claimed a charitable_contribution_deduction for and carryover charitable_contribution deductions for and r disallowed the deductions because he determined the easement was valueless r also determined that ps were liable for a gross_valuation_misstatement penalty pursuant to sec_6662 on the underpayment attributable to the easement overvaluation for each year ps and r now agree that the easement ps contributed to the qualified_organization was valueless they further agree that ps had underpayments attributable to gross_valuation_misstatements on their and returns attributable to the easement overvaluation but that ps are not liable for penalties under sec_6662 for and because ps had reasonable_cause for those underpayments r claims that amendments to sec_6664 preclude ps from raising a reasonable_cause defense to the penalty for their underpayment attributable to the carryover of the charitable contribution deduction ps argue that the reasonable_cause exception is available to them because congress did not intend to eliminate it for underpayments resulting from carryover deductions arising in years before the statute was amended held because their return was filed after the effective date of amendments to sec_6664 ps are precluded under that section from raising a reasonable_cause defense to imposition of the gross_valuation_misstatement penalty for the underpayment on their return attributable to the carryover of their charitable_contribution_deduction edward m reisner and manda k weintraub pro sese james p a caligure and marc l caine for respondent memorandum opinion gale judge the sole issue for decision in this case is whether petitioners are liable for a gross_valuation_misstatement penalty of dollar_figure for taxable_year see sec_6662 as explained below we hold that petitioners are liable for the penalty unless otherwise indicated section references are to the internal_revenue_code_of_1986 as in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are incorporated herein by this reference petitioners resided in new york when the petition was filed in petitioners entered into a preservation restriction agreement with the national architectural trust nat pursuant to which they granted to nat a facade easement on their townhouse in brooklyn new york on their joint federal_income_tax return petitioners reported a dollar_figure noncash charitable_contribution for their donation of the facade easement see sec_170 because of the limitations imposed by sec_170 petitioners claimed with respect to the donation a charitable_contribution_deduction of dollar_figure for and carryover charitable_contribution deductions of dollar_figure and dollar_figure on their joint returns for and respectively petitioners’ return was filed on date respondent issued a notice_of_deficiency to petitioners which disallowed the foregoing charitable_contribution deductions and determined gross valuation nat is tax exempt under sec_501 and a qualified_organization under sec_170 see east llc v commissioner tcmemo_2011_84 misstatement penalties for and of dollar_figure dollar_figure and dollar_figure respectively see sec_6662 petitioners timely petitioned for redetermination the parties have stipulated that the facade easement petitioners donated to nat in taxable_year had zero value and that the notice_of_deficiency properly disallowed the charitable_contribution deductions petitioners claimed with respect thereto they have further stipulated that petitioners made gross_valuation_misstatements on their and returns as a result of overvaluing the facade easement see sec_6662 the parties agree that petitioners are not liable for the gross_valuation_misstatement penalty for either or because they satisfied the reasonable_cause exception of sec_6664 and as in effect before the enactment of the pension_protection_act of ppa pub_l_no 120_stat_780 the parties dispute only whether petitioners are liable for the gross_valuation_misstatement penalty for alternatively the notice_of_deficiency determined a penalty under sec_6662 for each year the parties also stipulated that petitioners are not liable for penalties under sec_6662 for any of the years at issue because they had reasonable_cause with respect to the underpayments attributable to the deductions for the facade easement donation see sec_6664 discussion sec_6662 imposes a penalty on the portion of an underpayment_of_tax that is attributable to a gross_valuation_misstatement for returns filed after date a gross_valuation_misstatement exists if the value of any property claimed on the return is or more of the amount determined to be the correct value sec_6662 ppa sec a a e stat pincite the penalty applies to any portion of an underpayment for a year to which a deduction is carried that is attributable to a gross_valuation_misstatement for the year in which the carryback or carryover of the deduction arises sec_1_6662-5 income_tax regs sec_6664 provides that generally no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion hereafter reasonable_cause exception sec_6664 has also both before and after its amendment by the ppa limited the availability of the reasonable_cause exception in the case of any underpayment attributable to a substantial or gross_valuation_overstatement with respect to for returns filed on or before date a gross_valuation_misstatement existed if the claimed value was or more of the correct value charitable_deduction_property before its amendment by the ppa then- sec_6664 limited the availability of the reasonable_cause exception for such underpayments to circumstances where the claimed value of the property was based on a qualified_appraisal by a qualified_appraiser and the taxpayer had made a good-faith investigation of the value of the contributed_property however ppa sec a stat pincite amended sec_6664 --now designated sec_6664 --by eliminating the reasonable_cause exception entirely for underpayments attributable to gross valuation overstatements of charitable_deduction_property the statute as amended provides that i n the case of any underpayment attributable to a gross_valuation_overstatement under chapter with respect to charitable_deduction_property paragraph sec_6664 shall not apply sec_6664 in the case of facade easement contributions c haritable deduction property is defined for this purpose generally as any property contributed by the taxpayer in a contribution for which a deduction was claimed under sec_170 sec_6664 before amendment by the health care and education reconciliation act of pub_l_no sec c a stat pincite the foregoing definition was codified as sec_6664 sec_6664 was redesignated sec_6664 by the health care and education reconciliation act of sec c a the qualified_appraisal and good-faith investigation requirements of prior_law continue to apply to underpayments attributable to substantial valuation overstatements see sec_6664 and b the elimination by ppa sec a of the reasonable_cause exception for underpayments attributable to gross valuation overstatements applies to returns filed after date ppa sec e stat pincite respondent contends that the statute as amended eliminates the reasonable_cause exception to the gross_valuation_misstatement penalty for the portion of any underpayment that is attributable to a gross_valuation_overstatement of charitable_deduction_property therefore respondent argues because petitioners filed their return after date and it has been stipulated that a portion of their underpayment for that year was attributable to a gross_valuation_misstatement of charitable_deduction_property petitioners may not assert reasonable_cause to prevent imposition of the penalty see id sec_1_6662-5 income_tax regs the pension_protection_act of ppa pub_l_no sec e stat pincite provides in the case of a contribution of a qualified_real_property_interest which is a restriction with respect to the exterior of a building described in sec_170 of the internal_revenue_code_of_1986 and an appraisal with respect to the contribution the amendments made by subsections a modifying the thresholds for substantial and gross_valuation_misstatements and eliminating the reasonable_cause exception for underpayments attributable to gross valuation overstatements of charitable_deduction_property and b imposing the sec_6695a penalty on substantial and gross_valuation_misstatements attributable to incorrect appraisals shall apply to returns filed after date petitioners argue that imposing such strict_liability on taxpayers for claiming a charitable_contribution_deduction for a facade easement donation that is a carryover from a year before the reasonable_cause exception was eliminated is not a required construction of the statute constitutes a retroactive imposition of a penalty on conduct that occurred before enactment of the ppa and is contrary to congressional intent as for the latter claim petitioners urge that we look at what was a comprehensive set of changes in the ppa directed at charitable_contribution deductions for donations of facade easements petitioners note that in addition to the revisions to the penalty regime under sec_6662 and sec_6664 for taxpayers making substantial or gross_valuation_misstatements including both a reduction in the overvaluation percentages triggering the substantial and gross_valuation_misstatement labels and the elimination of the reasonable_cause exception at issue here the ppa also made amendments to sec_170 requiring inter alia that a contributed easement include a restriction which preserves the entire exterior of a building rather than merely its facade that the donor and donee enter into a written_agreement certifying the donee’s satisfaction of certain requirements and that a qualified_appraisal photographs of the building and a description of the restrictions on the building’s development be included with the taxpayer’s return for the taxable_year of the contribution see ppa sec a stat pincite6 petitioners note that congress provided that the amendments to sec_170 were to apply to contributions made after date ppa sec e stat pincite emphasis added in petitioners’ view since the amendments to sec_170 were part of congress’ comprehensive scheme and were targeted at the timing of the contribution rather than the filing of a return claiming a resulting deduction congress intended the focus of the antiabuse measures to be on the conduct associated with making the contribution and not on the terms under which carryovers of those deductions were to be allowed petitioners buttress the point by citing this court’s analysis of the penalty issues in pollard v commissioner tcmemo_2013_38 petitioners point out that in pollard which like the instant case involved an easement donation made and charitable_contribution deductions first claimed before enactment of the ppa but carried over into post-ppa taxable years the tax_court focused its reasonable_cause analysis on the taxpayer’s actions in the year the contribution was made without once alluding to the elimination of the reasonable_cause exception for returns filed after date petitioners also find support for their position in the original and remand continued petitioners’ argument cannot be reconciled with the statute’s clear terms while petitioners are correct that the ppa amendments to sec_170 were made effective for contributions made after date the provision eliminating the reasonable_cause exception for underpayments attributable to gross valuation overstatements of easement donations in ppa sec a codified as sec_6664 was made effective for returns filed after date ppa sec e thus congress clearly intended a distinction in the effective dates for the amendments to sec_170 and sec_6664 --the former applicable to contributions made after date and the latter to returns filed after that date continued opinions in scheidelman v commissioner tcmemo_2010_151 vacated 682_f3d_189 2d cir remanded to tcmemo_2013_18 aff’d 755_f3d_148 2d cir however that case did not involve the penalty for gross_valuation_misstatements or the repeal of the reasonable_cause exception for underpayments attributable to gross valuation overstatements of charitable_deduction_property consequently it is not relevant to the issue at hand specifically ppa sec e stat pincite provides the amendments made by subsection a amending paragraph of code sec_170 shall apply to contributions made after date for completeness we note that the new requirement in sec_170 that an appraisal photographs and a description of restrictions on development be attached to the return includes a codified effective date making it applicable in the case of any contribution made in a taxable_year beginning after the date of the enactment_date of this subparagraph the import of eliminating the reasonable_cause exception for returns filed after a given date rather than for contributions made after that date lies in the operation of sec_1_6662-5 income_tax regs which governs the application of the gross_valuation_misstatement penalty in the case of carryovers or carrybacks of deductions attributable to gross_valuation_misstatements as noted that regulation provides that the gross_valuation_misstatement penalty applies to any portion of an underpayment for a year to which a deduction is carried that is attributable to a gross_valuation_misstatement for the year in which the carryback or carryover of the deduction arises thus by its terms the regulation characterizes the penalty-bearing portion of the underpayment in the carryover or carryback_year as attributable to the gross_valuation_misstatement in the originating year this terminology matters because the ppa’s elimination of the reasonable_cause exception for gross valuation overstatements of charitable_deduction_property in sec_6664 applies i n the case of any underpayment attributable to a gross_valuation_overstatement since under the regulation an underpayment arising from a carried over deduction is attributable to the valuation misstatement in the originating year it follows that we note that valuation overstatements are a subset of valuation misstatements and arise where the value of property has been overstated rather than understated the sec_6664 elimination of the reasonable_cause exception applies to the underpayment in the carryover or carryback_year because sec_6664 eliminates the exception in the case of any underpayment attributable to a gross_valuation_overstatement in crafting the effective date of sec_6664 congress is presumed to be aware of and to adopt any longstanding administrative interpretation of the penalty statutes when it takes no step to modify that interpretation see 478_us_833 434_us_575 when congress amended sec_6664 in the ppa to eliminate the reasonable_cause exception sec_1 c income_tax regs had been in place for nearly years the regulation was promulgated shortly after congress enacted a wholescale revision and reorganization of the accuracy-related_penalty regime of subchapter_a of chapter of the internal_revenue_code in see omnibus budget reconciliation act of pub_l_no sec stat pincite and represented a deliberate policy determination that elements of the new penalty regime enacted in should apply to carryover years even when the original valuation misstatements had occurred in years before see t d 1992_1_cb_374 given congress’ presumed awareness and adoption of the position in section c income_tax regs when it enacted the ppa the drafting of the effective date for the elimination of the reasonable_cause exception on the basis of returns filed after date is readily interpreted as intended to cut off the exception for carryovers attributable to gross valuation overstatements first made in years before enactment of the ppa as to petitioners’ contention that the impact is retroactive we answered that argument in chandler v commissioner t c slip op pincite date as was the case with the taxpayer in chandler the ppa amendment eliminating the reasonable_cause exception was in effect when petitioners filed their return for petitioners thus reaffirmed their gross_valuation_overstatement when they filed the return after enactment of the ppa amendment see id at slip op pincite petitioners could have chosen not to claim the carryover for in view of the change in the statute but did not do so our decision in pollard v commissioner tcmemo_2013_38 does not contradict the conclusion we reach here or our conclusion in chandler on brief in pollard the commissioner stated he would concede the gross_valuation_misstatement penalties for and if the taxpayer established that he satisfied the reasonable_cause exception of sec_6664 for and which he did because the parties’ concessions on other issues give rise to computational adjustments decision will be entered under rule
